Citation Nr: 0024954	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-00 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
larynx due to tobacco use. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The claims for service connection for carcinoma of the larynx 
and COPD due to tobacco use are not plausible. 


CONCLUSION OF LAW

The claims for service connection for carcinoma of the larynx 
and COPD due to tobacco use are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  The Board notes that if a disorder is a 
specified chronic disease, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service; the 
presumptive period for a malignant tumor is one year.  
38 U.S.C.A. §§ 1101, 1112(c) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, 38 C.F.R. § 3.310(a) (1999) 
provides that disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in May 1997 memorandum from the VA Under 
Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claims.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented  claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

The veteran claims that he is entitled to service connection 
for COPD and carcinoma of the larynx because it resulted from 
nicotine dependence, which developed during active duty and 
led to continued tobacco use following discharge.

Service medical records include no evidence of nicotine 
dependence or any carcinoma of the larynx or lung disease.  
The veteran's lungs and larynx were found to be normal on 
examination for discharge in April 1946 .

Voluminous private and VA medical records, dating from 1982 
to 1997, are of record.  The earliest medical evidence of 
COPD or cancer of the larynx was not until the 1980's.  This 
evidence also includes a history of the veteran having 
started smoking during service in 1943, having continued to 
smoke two and a half packs of cigarettes a day until he 
developed carcinoma of the larynx in 1982 and having been 
exposed to his spouse's cigarette smoke which also 
contributed to his squamous cell carcinoma of the larynx and 
subsequent laryngectomy.  These records do not contain any 
medical evidence showing a diagnosis of nicotine dependence 
in service or thereafter.  In an addendum to an August 1993 
VA examination report, the examiner reported that the veteran 
had a long history of smoking which most likely extended back 
to his military service, and that it was most likely that the 
appellant's smoking which started during service was causally 
related to his COPD.  

The record contains no medical evidence linking either of the 
veteran's claimed disabilities to his use of tobacco in 
service.  Rather, the medical evidence links the veteran's 
COPD to his long history of tobacco use and his laryngeal 
carcinoma to his and his spouse's long history of tobacco 
use.  While the medical evidence notes the veteran's history 
of having started smoking during service, the record contains 
no medical evidence showing a diagnosis of nicotine 
dependence in service or thereafter.  

The evidence of nicotine dependence and of a relationship 
between the veteran's use of tobacco in service and his 
claimed disabilities is limited to the veteran's own 
statements.  Although the veteran is competent to state that 
he began smoking during service, as a lay person, he is not 
competent to render a diagnosis of nicotine dependence or to 
provide an opinion linking his claimed disabilities to his 
use of tobacco in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claims are not well grounded.


ORDER

Service connection for chronic obstructive pulmonary disease 
due to tobacco use is denied.



Service connection for carcinoma of the larynx due to tobacco 
use is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

